Appeal from an order of the County Court, Bangs County, dated June 18, 1953, denying, after a hearing, appellant’s application in the nature of a writ of error eoram nobis to vacate a judgment rendered by said court on July 10, 1946 convicting him of murder in the first degree and sentencing him, pursuant to the jury’s recommendation, to a term of life imprisonment. The appeal is also from a so-called informal order dated May 27,1953. Order dated June 18,1953 unanimously affirmed. No opinion. Appeal from the so-called informal order dated May 27, 1953 dismissed. This order was superseded by the formal order. Present — Nolan, P. J., Murphy, Ughetta and Hallinan, JJ. Beldock, J., not voting.